Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 5/3/2022 has been considered.
Applicant’s response by virtue of amendment to claims 1-20 has NOT overcome the Examiner’s rejection under 35 USC § 101 paragraph.
Claims 1-20 are pending in this application and an action on the merits follows.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-20, under Step 2A these claims recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites:	
receiving, from a communications database, a first communication that indicates an update to a past financial transaction; in response to receiving the first communication, identifying a second communication by querying, based on the first communication, the communications database; correlating the first communication and the second communication by: identifying at least one good or service of the past financial transaction by processing, using one or more natural language processing algorithms, the first communication to identify one or more first words in the first communication that correspond to an old title of the at least one good or service; and 
identifying a portion of the second communication corresponding to the at least one good or service of the past financial transaction by processing, using a fuzzy logic algorithm of the one or more natural language processing algorithms and based on the one or more first words, the second communication to identify one or more second words in the second communication that correspond to a new title of the at least one good or service; and based on correlating the first communication and the second communication: generating an indication of a change to the at least one good or service by comparing the first communication and the second communication; and causing output of: data indicating a correlation between the first communication and the second communication; and the indication of the change to the at least one good or service.	

These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.02(a)(2)(II)). This is because the limitations above recite a series of steps that use product or service information to identify other data of the past transactions, and ultimately generating an update to product or service. This represents the performance of a marketing or sales activity  which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas. Claims recite an abstract idea (e.g. by reciting mental processes, organizing human methods and mathematical concepts.

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including using algorithm to identify fist and second product or service.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claims 1, 10 and 16 do not integrate the recited exception into a practical application. 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least performing repetitive calculations. 
Even considered as an ordered combination (as a whole), the additional elements of claims 1, 10, 16 do not add anything further than when they are considered individually. 
In view of the above, representative claims 1, 10 and 16 do not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Regarding claims 2-9, 11-15, 17-20, under step 2A (prong 1) dependent claims 2-9, 11-15, 17-20 also do not integrate the abstract idea into a practical application. 
Under prong 2 of step 2A, dependent claims 2-9, 11-15, 17-20 also do not integrate the abstract idea into a practical application. Notably, claims 2-9, 11-15, 17-20 recite at least similar additional elements as discussed with respect to claim 1.  That is, the claims rely on additional elements that are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). This is especially true of the training in claim 8, which is recited only at a high level in both the claims and specification, and amounts to nothing more than mere instructions to implement the abstract idea. 
Furthermore, he additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. At best, the claims reflect an improvement to the abstract idea itself, rather than any improvement in the functioning of the computer or a related technology or technical field (e.g., machine learning). 
Considered individually or as a whole, under Step 2A (prong 2) claims 2-9, 11-15, 17-20 do not integrate the recited exception into a practical application. 
Turning to step 2B, the additional elements of dependent claims 2-9, 11-15, 17-20 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-9, 11-15, 17-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al. (U.S. Patent Publication No. 2016/0148209), in view of Scheidelman et. al. (U.S. Patent No. 9,691,085)

Regarding claims 1, 10, 16, Hammond teaches receiving, from a communications database, a first communication that indicates an update to a past financial transaction; (the system receives a sales receipt identifier associated with the requested merchandise return. At block 1004, the system locates sales data associated with the receipt identifier. At block 1006, a first customer identifier is extracted from the located sales data. At 1008, the system identifies prior merchandise return data associated with the first customer identifier, and/or other customer data, [18, 172]);
in response to receiving the first communication, identifying a second communication by querying, based on the first communication, the communications database; (second customer identifier is extracted from the located sales data. At block 1012, the system identifies prior merchandise return data associated with the second customer identifier, and/or other customer data, [20, 172]);
correlating the first communication and the second communication by: identifying at least one good or service of the past financial transaction by processing, using one or more natural language processing algorithms, the first communication; and 
identifying a portion of the second communication corresponding to the at least one good or service of the past financial transaction by processing, using the one or more natural language processing algorithms, the second communication; (the system can store an association between the first customer number and the second customer number. Thus, for future return requests, if one of the two customer identifier is extracted, the customer data for both customer numbers can be considered, [115-118, 173], The functions of the decision engine 135, [75]),  
based on correlating the first communication and the second communication: generating an indication of a change to the at least one good or service by comparing the first communication and the second communication; and (the system determines whether to authorize the requested return based at least in part on the prior merchandise return data, or other customer data, associated with the first customer identifier and the prior merchandise return data, or other customer data, associated with the second customer identifier.. the system can provide the customer data associated with the first customer identifier and also the customer data associated with the second customer identifier in response to the request received at block 1110, [116, 173, 175])
causing output of data indicating a correlation between the first communication and the second communication; (the system can provide the customer data associated with the first customer identifier and also the customer data associated with the second customer identifier in response to the request received at block 1110, [175] see Fig. 10) and 
the indication of the change to the at least one good or service, (coupon generation system configured to determine an appropriate coupon to offer the customer based at least in part on the customer data associated with the customer identifier obtained from the sales data associated with the receipt identifier, [23-24], may provide a warning to the customer 110 together with a positive authorization determination, indicating that although the current return request is being accepted, authorization of future return requests from the customer may be limited, [60]).
Hammond does not specifically teach identify one or more first words in the first communication that correspond to an old title of the at least one good or service; and identifying a portion of the second communication corresponding to the at least one good or service of the past financial transaction by processing, using a fuzzy logic algorithm of the one or more natural language processing algorithms and based on the one or more first words, the second communication to identify one or more second words in the second communication that correspond to a new title of the at least one good or service; 
However, Scheidelman teaches the attributes extracted by the natural language processing engine (25) and the statistical analyzer (27), such as the item tiers (31), price tiers (33), item volumes (35), mean item prices (37), etc. can be aggregated and/or combined to generate the profiles of the merchants and customers identified by the merchant identifications (17) and the consumer identifications (19), Col.4 ln 40-64,  Col.9 ln 36-64).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the method of Hammond, to include the above limitations, as taught by Scheidelman, in order to leverage economic data to predict and help ensure offer effectiveness. (Scheidelman, Col.8 ln 20-29).

Regarding claims 2, 11, 17, Hammond does not teach, however, Scheidelman teaches the first communication comprises an e-2Application No. 17/173,909Docket No.: 009033.00247\US.30.2022 mail, and wherein the second communication comprises a text message, Col.6 ln 1-6, Col.9 ln 25-35.

Regarding claims 3, 12, 18, Hammond teaches the identifying the portion of the second communication corresponding to the at least one good or service of the past financial transaction comprises: identifying, in the second communication, an identifier of the at least one good or service, wherein the first communication comprises the identifier, (the second customer identifier, [12, 172-173]).

Regarding claims 4, 13, 19, Hammond teaches the identifying the portion of the second communication corresponding to the at least one good or service of the past financial transaction comprises: identifying, in the second communication, a refund amount corresponding to the at least one good or service, wherein the first communication comprises a payment amount equal to the refund amount, (dollar amount of returns, [105, 142-143, 149].  

Regarding claims 5, 14, 20, Hammond teaches the identifying the portion of the second communication corresponding to the at least one good or service of the past financial transaction comprises: determining, based on one or more words of the second communication, that the second communication relates to one or more of: a refund, a return, or a replacement, (extracting a second customer identifier from the sales data for the requested merchandise return, [16]).

Regarding claims 6 and 15, Hammond teaches the querying the communications database comprises: retrieving metadata corresponding to the first communication, wherein querying based on the metadata the communications database, (a receipt identifier 505 can be used to identify data associated with the original purchase of the merchandise being returned from the sales data 525, and one or more customer identifiers can be extracted from the original purchase data, [0007, 112]).

Regarding claim 7, Hammond teaches transmitting, to the communications database, the data indicating the correlation between the first communication and the second communication; and causing the communications database to associate the first communication and the second communication based on the data, [25-26].

Regarding claim 8, Hammond teaches receiving, from a payment card database, payment information associated with the past financial transaction; identifying a payment discrepancy by comparing the change to the at least one good or service with the payment information associated with the past financial transaction; and outputting information associated with the payment discrepancy, (deterring fraudulent returns, [159]).

Regarding claim 9, Hammond teaches comparing the first communication and the second communication comprises:  Client Ref.: IDF6794comparing the portion of the second communication corresponding to the at least one good or service of the past financial transaction with a corresponding portion of the first communication, (identifying prior merchandise return data associated with the second customer identifier for the requested merchandise return, [16]).
Response to Arguments

Applicant’s arguments made with respect to the rejection set forth under 35 USC 101 have been fully considered but are not persuasive. 
	 Under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG herein), the 2019 PEG instructs examiners to first determine whether a claim recites a judicial exception - e.g. abstract idea (step 2A, prong 1). Notably, the 2019 PEG defines 3 subject matter groupings of abstract ideas: mathematical concepts, certain methods of organizing human activity, and mental processes. Subsequent to determining whether a claim recites an abstract idea, the 2019 PEG further requires determination of whether the claim integrates the exception into a practical application (step 2A, prong 2).
	With this in mind, the Examiner reiterates at least similar points from the previous rejection. Claims 1-20 are “directed to” a judicial exception (abstract idea) as claims 1-20 recite an abstract idea (e.g. by reciting mental processes organizing human methods and mathematical concepts) and fails to integrate the abstract idea into a practical application.  
	Applicants' claims recite various computer-related limitations machine algorithms, processor, memory. Considering claim as a whole these additional limitations merely add generic computer activity to deliver and store data which is insufficient to integrate the judicial exception into a practical application. 
Claim recites limitations of “identifying, using a fuzzy logic algorithm, correlating, generating, comparing,  causing output of data;” where instruction can be communicated by a “human”  to write or re-write (obtain, apply, create, map, flag verify) or calculate (algorithm) or gather information from another human on a piece of paper that a person can see  (output). This is because any improvement manifested by the use of generic computing components is to the expediency to the performance of the commercial process, not to the computer itself or some other technology or technical field.  Applicant uses conventional computer to automate data gathering, entry and comparison. The claims at issue recite conventional computing components arranged in a conventional manner leveraged only as mechanism for achieving the claimed result more efficiently. Merely using a computer to perform more efficiently what could otherwise be accomplished manually does not confer patent-eligibility (see buySAFE, Inc. v. Google, Inc.).
Applicant alleges” claim are directed to analyzing communication stopred by  computing device using “natural language processing algorithm”” is not a merely generic function. 
	Examiner does not agree. The claims are characterized as a combination of abstract ideas including mathematical formulas, commercial and legal interactions, advertising, marketing, and sales activities, and mental processes, such as forming an observation, evaluation, judgment, or opinion. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) ("Adding one abstract idea ... to another abstract idea ... does not render the claim non-abstract."); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016) (patent-ineligible claims were directed to a combination of abstract ideas).
 Applicant uses conventional algorithm to gather and compare data. The claims are broadly directed toward receiving, manipulating, storing, and transmitting data; actions that have been deemed to be routine and conventional by the courts. Applicant’s claims describe the use of natural language algorithm in general purpose computer and do not provide in sufficient detail how the stored information changes over time or how the computer learns from those changes. The Examiner provides sufficient evidence that the claims fail to either sufficiently integrate the abstract idea into a practical application or recite significantly more than an abstract idea. Computers that simply collect and compare data, without more, generally do not add significantly more to an abstract idea. 
	As such, the rejection under 35 USC 101 has been maintained, see complete rejection above. 

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on new reference applied for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MILENA RACIC/Patent Examiner, Art Unit 3627  
                                                                                                                                                                                                      
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627